          Case 1:21-cv-05788-AJN Document 1 Filed 07/06/21 Page 1 of 5




Rahul Manchanda, Esq.
Manchanda Law Office PLLC
30 Wall Street, 8th Floor
Suite 8207
New York, NY 10005
Tel: (212) 968-8600
Fax: (212) 968-8601
Email:info@manchanda-law.com
Counsel for Plaintiff-Appellant




                     UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF NEW YORK
_____________________________________X
RAHUL MANCHANDA ESQ,                 )

Plaintiff-Appellant,                          )
v.                                            )               Index No 1:21-CV-5788
DOUGLAS SENDEROFF MD,
                                              )
Defendant-Respondent.
                                              )

                                              )
                                              X


                         NOTICE OF REMOVAL OF STATE COURT
                       ACTION TO UNITED STATES DISTRICT COURT

TO:    THE HONORABLE CLERK OF THE UNITED STATES DISTRICT COURT FOR THE
       SOUTHERN DISTRICT OF NEW YORK

PLEASE TAKE NOTICE that Defendant (now Plaintiff-Appellant) Rahul Manchanda Esq.
has removed to the United States District Court for the Southern District of New York all claims
and causes of action in the civil action styled Douglas Senderoff MD v Rahul Manchanda Esq,
Case No. 152538/2019 (the “State Court Action”) now pending in New York Supreme Court and
its corresponding Appellate Division First Department with two Appeals in Index Nos 2021-01550
and 2021-01695, pursuant to 28 U.S.C. §§ 1441 and 1446. A copy of all relevant process,
pleadings and orders served upon Plaintiff (now Defendant-Respondent) Douglas Senderoff MD
within the past 30 days to date in the State Court Action giving rise to Removal are attached as
Exhibit A.
     Case 1:21-cv-05788-AJN Document 1 Filed 07/06/21 Page 2 of 5




Defendant’s grounds for removal are as follows:

I.      This Civil Action is Founded on a Claim, Counterclaim, or Right Arising under
        the Laws of the United States.

A.      18 U.S.C. § 1962(c).



1.      The State Court Action is removable to this Court pursuant to 28 U.S.C. § 1441(a)

        based on Plaintiff Douglas Senderoff’s own pleadings, statements, depositions, and

        testimony taken under oath during his depositions and interrogatories which support

        a federal question cause of action against him and others arising under the laws of

        the United States, specifically, the civil Racketeer Influenced and Corrupt

        Organizations (“RICO”) Act, 18 U.S.C. § 1962(c), as amended, based on his own

        pleadings, statements, and testimony taken under oath taken during his depositions

        and interrogatories, for which Defendant intends to bring counterclaims and implead

        additional co-defendants in this federal court.



2.      Defendant Rahul Manchanda had requested Post-EBT questions pertaining to these

        Plaintiff admissions of criminal acts supporting a Civil RICO counterclaim under

        oath involving his trespass, hacking into, wiretapping, deletion and theft of data from

        Defendant’s law firm laptops, servers, computers, cell phones, and IT networks, and

        several other tortious and criminal acts with the assistance of several named co-

        conspirators, but Plaintiff Senderoff and his lawyer Justin Mercer of Lewis & Lin

        LLC have refused to either respond or provide answers or evidence to those court

        ordered Post-EBT Demands/Questions.
     Case 1:21-cv-05788-AJN Document 1 Filed 07/06/21 Page 3 of 5




3.      Accordingly, this matter presents a federal question and removal is appropriate

        under 28 U.S.C. § 1441(a).



B.      28 U.S. Code § 144


1.      In addition, Defendant appealed two of the most recent judicial orders of recently

        appointed New York Supreme Court Judge Richard G. Latin, in index nos 2021-

        01550 and 2021-01695 alleging, inter alia, gross judicial misconduct and personal

        bias against Defendant pursuant to 28 USC § 144, another federal question because

        one of the Judges accused is SDNY Judge Paul Gardephe, amongst 3 other NYS

        Supreme Court Judges, Barbara Jaffe, Lucy Billings, and Richard Latin, and it is well

        established that no State Court Judge can entertain or rule on the alleged judicial bias

        or gross misconduct of a federal judge pursuant to 28 USC § 144 , in this case Judge

        Paul Gardephe, so that this appeal, and its summary denial of a Temporary

        Restraining Order and Stay of Proceedings, not more than 30 days ago, thus

        triggering new time limits, also elevates and militates in favor of Removal to the

        federal Southern District of New York.


2.      Quite simply, neither the New York Supreme Court, nor the Appellate Division First

        Department, is allowed to pass judgment on the judicial misconduct and personal

        bias of a federal judge.


3.      28 U.S.C. § 144 claims are within the exclusive federal question jurisdiction of the

        United States District and federal courts.
      Case 1:21-cv-05788-AJN Document 1 Filed 07/06/21 Page 4 of 5




4.       Under 28 U.S.C. § 1446, in terms of timing, two alternatives exist: (1) the case must

         be “removable on the basis of an initial pleading;” or (2) the case must be “later

         become removable on the basis of a ‘copy of an amended pleading, motion, or other

         paper.’” Lowery v. Alabama Power Co., 483 F.3d 1184 (11th Cir. 2007).


5.       “Regardless of the type of case, a defendant must remove within thirty days of

         receiving the document that provides the basis for removal.” (Id. at 1213.)


6.       As such, the State Court Action is removable to this Court pursuant to 28 U.S.C.

         § 1441.


II.      This Notice of Removal is Timely and Complete and Has Been Properly Served.


A.       Defendant received the Appellate Division, First Department Order Denying his

         TRO and Stay of Proceedings notice in case index 2021-01695, which included

         allegations of egregious judicial bias and misconduct under 28 USC § 144, of this

         action on or about July 1, 2021 (Exhibit A).


B.       This Notice is therefore timely filed pursuant to 28 U.S.C. § 1446(b)(3).


C.       This Court has personal jurisdiction over the parties.


D.       Defendant is the only named defendant in the Complaint.


E.       All requirements for removal are therefore met. Emrich v. Touche Ross & Co., 846

         F.2d 1190, 1193 n.1 (9th Cir. 1988).
              Case 1:21-cv-05788-AJN Document 1 Filed 07/06/21 Page 5 of 5




         F.      Defendant has provided written notice of this Notice of Removal to Opposing

                 Counsel or record for Plaintiff via ECF and/or U.S. Mail.


         G.      A true and complete copy of this Notice will be filed in the State Court Action.


WHEREFORE, Defendant prays for Removal of this case to the above District Court and for a Stay

of all proceedings in the State Court action.


                                  CERTIFICATE OF SERVICE


I HEREBY CERTIFY that a true and correct copy of the foregoing has been forwarded either by

ECF and/or by U.S. Mail to Opposing Counsel Justin Mercer of Lewis & Lin LLC, located at 77

Sands St 6th Floor, Brooklyn, NY 11201 this 6th day of July 2021.


Dated:           New York, NY
                 07/03/2021
                                                       Respectfully submitted,




                                                       ________________________________
                                                       Rahul Manchanda, Esq.
                                                       Manchanda Law Office PLLC
                                                       30 Wall Street, 8th Floor
                                                       Suite 8207
                                                       New York, NY 10005
                                                       Tel: (212) 968-8600
                                                       Fax: (212) 968-8601
                                                       Email: info@manchanda-law.com
                                                       Counsel for Plaintiff-Appellant
